DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 16 is rejected because the specification, as originally filed, fails to disclose where an implantable pacing device’s processor communicates wirelessly with the external electrodes as now claimed.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-27 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Amended Claim 1 recites “noninvasively measuring, without use of an implantable electrode, torso surface potential signals...” (emphasis added).  Claim 1 is rejected because it is unclear if only the measurement of torso surface potential signals is done without an implantable electrode or if the entire method is done without an implantable electrode.  Claims 11, 18, 25 and 30 appear to have a similar issue (e.g. claims 18 and 30 emphasizing that the method is non-invasive).  For the purpose of advancing prosecution, Examiner will assume that the entire system/method is performed without an implantable electrode in order to meet the claim limitations of “without the use of an implantable electrode” and non-invasive methods.  Claim 13 is rejected because it directly contradicts amended Claim 11.  Claim 26 appears to have a similar issue.  In other words, it is unclear how the pacing device (e.g. with electrodes) is implanted, yet the system is disclosed as “without using an implantable electrode”.  Claim 26 appears to have the same issue.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-16 and 18-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2012/0284003 to Gosh et al. “Gosh” in view of U.S. Patent No. 6,311,089 to Mann et al. “Mann” and U.S. Publication No. 2016/0175598 to Volpe et al. “Volpe”.  
Note: The rejections below are based upon a best attempt to address the claimed subject matter in view of the 35 U.S.C. 112 issues above.  
With respect to Claims 1, 11-12, 25, 27 and 30, Gosh discloses a system and method to evaluate cardiac morphology including steps of applying external electrodes on a patient’s torso (Figs. 4A-4B and corresponding descriptions, pacing the patient’s cardiac tissue with an implantable medical device (IMD) (Paragraphs [0026]-[0031]), receiving torso-surface potentials detected by the electrodes with a processing unit to determine an activation time for each electrode (Paragraphs [0006]-[0007], [0043]-[0045] and [0052]-[0058]).  Gosh makes it clear that the electrodes each sense a body-surface potential signal, and more particularly, a torso-surface potential signal, which indicates the depolarization signals of the heart of the patient after the signals have progressed through the torso of the patient.  Due to the spatial distribution of the electrodes, the torso-surface potential signal recorded by each electrode may indicate the depolarization of a different spatial region (Paragraph [0007]).  Gosh further discloses where an activation map may be used to visualize data derived from the activation times for each electrode and wherein the map may be color coded based on the activation times (Paragraphs [0057]-[0062]).   Examiner notes that such signals would be indicative of an estimate/determination of an “extent” of cardiac tissue capture in its broadest reasonable interpretation.  Evidence to support this conclusion is provided by Mann which discloses from 
However, both Gosh and Mann disclose use of an implantable electrode to facilitate pacing.  Thus, while the actual measurement of torso-surface potential signals is externally done (e.g. without an implantable lead), the system appears to include an implantable electrode (e.g. CRT pacemaker, defibrillator, etc.).  
Volpe teaches from a similar field of endeavor with respect to wearable cardiac monitoring systems and methods (Abstract; Paragraph [0003]) and particularly with respect to wearable systems and methods to assess capture (Abstract; Paragraphs [0008]-[0010], [0041],   where pacing may be facilitated externally by one or more electrodes (Paragraphs [0022]-[0024]).  Volpe makes it clear that various types of pacing may be performed by pacing electrodes including asynchronous pacing at a fixed rate and energy, pacing on demand at a variable rate and fixed energy and capture management pacing with an adjustable rate and an adjustable energy level (Paragraph [0054]).  
Accordingly, one skilled in the art would have been motivated to have modified Gosh’s vest to include at least one external electrode used to provide pacing as described by Volpe in order to provide a fully non-invasive assessment to an individual’s pacing needs.  Such a modification would also appear to enhance patient safety by not requiring an invasive procedure to implant a pacemaker device or the like and requires nothing more than a combination of prior art elements according to known techniques to yield predictable results (MPEP 2143).  
As for the statistical steps to determine the extent of capture, Examiner notes that each color zone described above would be indicative of a number of electrodes that register an Gosh further discloses wherein the system can compute one or more statistical indices of the electrode data.  For example, a standard deviation index of the activation times of all the electrodes on the surface of the torso of the patient may be calculated (Paragraph [0064]), a range of activation times may be calculated for some or all of the electrodes may be calculated (Paragraph [0065]) or a percentage of late activation electrodes for a region of interest may be calculated (Paragraph [0066]).  Gosh also makes it clear that in general, calculation of an index may include determining any statistical or other value based on the torso-surface or cardiac activation times or some subset thereof (emphasis added-Paragraph [0106]).  
Accordingly, one skilled in the art would have found it obvious to have provided a percentage index for each activation time color region with respect to all electrodes in order to visually and numerically quantify a percentages of activation time color ranges to enhance the cardiac morphology evaluation.  Such a modification merely involves combining various elements of different statistical embodiments described by Gosh in order to represent data in conventional formats.  

Regarding Claim 2, Gosh explains that torso-potential signals are collected during intrinsic conduction of the heart and also during CRT (Paragraph [0058]).  Examiner notes that such disclosures imply that CRT avoids interference with the intrinsic rhythm of the heat in its broadest reasonable interpretation.  Thus, in the modified system, the external pacing would avoid interference with the intrinsic rhythm of the heat in its broadest reasonable interpretation.
As for Claim 3, Examiner notes that the different activation color zones would include thresholds in its broadest reasonable interpretation.    
Gosh explains that a cardiac event, such as a depolarization, generates an electric signal that propagates to the torso electrodes which are registered within a time period to map activation times appropriately (Paragraphs [0076]- [0077] and [0093]).  
As for Claim 6, Gosh further teaches where
 “A third example index of electrical dyssynchrony estimates that percentage of electrodes 404 located within a particular region of interest for the torso or heart , whose associated activation times are greater than a certain percentile, for example the 70th percentile, of measured QRS complex duration or the determined activation times for electrodes 404…This index, the percentage of late activation (PLAT), provides an estimate of percentage of the region of interest, e.g., posterior and left-anterior area associated with the left ventricular area of heart 10, which activates late…Furthermore, in some examples, the PLAT may be calculated using the estimated cardiac activation times over the surface model of the heart for either the whole heart or for a particular region…” (Paragraph [0066]).  

Regarding Claims 7-10 and 19-22, Gosh explains that the aforementioned calculations are used for diagnostic purposes or the adjustment of CRT device parameters (Paragraphs [0043] and [0072]).  Examiner notes that CRT device parameters would include a magnitude of energy applied by the IMD, a pacing vector or device timings (e.g. timing interval) (Paragraph [0068]).  Furthermore, as described above, Volpe makes it clear that various types of pacing may be performed by pacing electrodes including asynchronous pacing at a fixed rate and energy, pacing on demand at a variable rate and fixed energy and capture management pacing with an adjustable rate and an adjustable energy level (Paragraph [0054]).  

As for Claims 13 and 26, Gosh discloses wherein the electrodes of the IMD are attached to portions of the heart to provide electrical stimulation (Paragraphs [0031]).  Examiner notes that it would have been obvious to a person skilled in the art to have implanted the IMD 
Regarding Claims 14 and 28, Gosh explains that the processing unit may comprise one or more computing devices which may be co-located, or dispersed at various locations (Paragraph [0050]).  Accordingly, one skilled in the art would have been motivated to include the aforementioned processing in the pacing device as such a modification merely involves a mere rearrangement of parts (MPEP 2144.04).  
With respect to Claim 15, Gosh explains wherein the cardiac leads may comprise one or more electrodes (Paragraph [0031]).  
Regarding Claim 16, Gosh makes it clear that in some configurations, a wireless connection is used to transmit signals sensed by the electrodes to the processing unit (Paragraph [0040]).  Examiner notes that when the electrodes and processor are wireless they may communicate with one another in its broadest reasonable interpretation.  
As for Claim 18, Gosh discloses wherein the system and method as described above is used to adjust CRT parameters as necessary (also see Paragraph [0010] for example).  Accordingly, one skilled in the art would appreciate any modification that repeats the aforementioned steps in order to assess any new CRT parameters iteratively to a treatment goal.  
Regarding Claims 23-24, Examiner notes that a treatment goal would entirely depend on a particular patient.  Moreover, changes to the pacing parameters (e.g. increasing/decreasing magnitude of energy) would increase/decrease the extent cardiac tissue capture in its broadest reasonable interpretation.  

s 17 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over and Gosh, Mann and Volpe as applied to claims 11 and 25 above, and further in view of U.S. Publication No. 2013/0184697 to Han et al. “Han”.  
As for Claims 17 and 27, Gosh, Mann and Volpe disclose a system and method to determine an extent of cardiac capture using at least one external electrode as described above.  However, the art of record does not appear to disclose externally pacing with ultrasound as claimed.
Han teaches from within a similar field of endeavor with respect to treating cardiac dyssynchrony Abstract) where HIFU is delivered to a location determined to be the origin of an arrhythmia (Abstract; Paragraph [0020] and Fig. 3 and corresponding descriptions).  
Accordingly, it would have been obvious to a person skilled in the art to have modified the pacing means to be HIFU as described by Han as such a modification merely involves a simple substitution of one known pacing means for another to yield predictable results.  
Response to Arguments
Applicant's arguments filed 11/20/2020 have been fully considered but they are moot in view of the updated grounds of rejection necessitated by amendment.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L COOK whose telephone number is (571)270-7373.  The examiner can normally be reached on M-F approximately 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Hoekstra can be reached on 571-272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793